DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 14, and 20, the closest prior art record, Campbell (US 2009/0327398) teaches a system, comprising: 
a non-transitory memory configured to store data associated with a model for each of a plurality of mobile devices made by a manufacturer; 

receiving an international mobile equipment identity (IMEI) from one of the plurality of mobile devices that identifies the model associated with the one of the plurality of mobile devices, the one of the plurality of mobile devices having at least one application that is unable to communicate with a server of a manufacturer of the one of the plurality of mobile devices; 
However, Campbell alone or in combination fails teaches or fairly suggest;
determining, by a provisioning server, that the at least one application is unable to communicate with the server of the manufacturer because the one of the plurality of mobile devices is depreciated based upon the received IMEI, wherein the provisioning server is separate from the server of the manufacturer and is configured to communicate with the one of the plurality of mobile devices; 126446831.01Attorney Docket No.: 216702-0021-00-US-562684Application No. 15/884,811Page 4obtaining, by the provisioning server, a key unique to the one of the plurality of mobile devices; and 
transmitting to the one of the plurality of mobile devices the key obtained by the provisioning server, the key comprising at least one Access Point Name (APN), wherein the APN directs traffic from the one of the plurality of mobile devices to the server of the manufacturer.

Dependent claims 2-13, and 15-19 are allowable for the same reason as set forth above.



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641